Case: 17-60296      Document: 00514109030         Page: 1    Date Filed: 08/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-60296
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 9, 2017
                                                                           Lyle W. Cayce
EFFORT ALEXANDER,                                                               Clerk


                                                 Plaintiff-Appellant

v.

JERRY MCADAMS; GRANDVIEW LAKES HOMEOWNERS ASSOCIATION,
INCORPORATED,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:16-CV-190


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       The judgment of the district court is affirmed for the reasons given by
that court. The order of Judge Mills correctly answers all of Plaintiff’s claims
and no more need be said.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.